UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6916


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDALL LADELL BLUE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:11-cr-00135-D-1)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kendall Ladell Blue, Appellant Pro Se. Lawrence Jason Cameron,
OFFICE OF THE UNITED STATES ATTORNEY, Rudy E. Renfer, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kendall     Ladell    Blue   appeals     the    district       court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion, in which Blue

sought a reduction of his 252-month sentence based on Amendment

782 of the U.S. Sentencing Guidelines.                  We have reviewed the

record and find no reversible error.              See United States v. Mann,

709 F.3d 301, 304 (4th Cir. 2013) (reviewing district court’s

decision       under    § 3583(c)(2)        for     abuse     of     discretion).

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Blue, No. 7:11-cr-00135-D-1 (E.D.N.C.

June 13, 2016).          We dispense with oral argument because the

facts    and   legal    contentions    are   adequately       presented       in   the

materials      before   the   court   and    argument       would    not   aid     the

decisional process.

                                                                           AFFIRMED




                                        2